• Wants an appointment toward end of of­
fice hours;

• Perform a thorough examination appro­
priate to the condition.

• Calls or comes in after regular business
hours;

• Document examination results and ques­
tions you asked the patient.

• Traveling through town, visiting friends
or relatives (not a permanent resident);

• Request picture I.D. or other I.D. and
Social Security number. Photocopy these docu­
ments and include in the patient’s record.

• Feigning physical problems, such as
abdominal or back pain, kidney stone, or mi­
graine headache in an effort to obtain narcotic
drugs;
• Feigning psychological problems, such as
anxiety, insomnia, fatigue or depression in an
effort to obtain stimulants or depressants;
• States that specific non-narcotic analge­
sics do not work or that he/she is allergic to
them;
• Contends to be a patient of a practitioner
who is currently unavailable or will not give
the name of a primary or reference physician;
• States that a prescription has been lost or
stolen and needs replacing;

U

gE

m

ru

i ni

s t ra

t ion

.

DO:

U.S. Department of Justice
Drug Enforcement Administration

par tment o
f

n f or c e m e n t

• Confirm a telephone number, if provided
by the patient.
• Confirm the current address at each visit.
• Write prescriptions for limited quantities.

DON’T:
• “Take their word for it” when you are
suspicious.
• Dispense drugs just to get rid of drugseeking patients.
• Prescribe, dispense or administer con­
trolled substances outside the scope of your
professional practice or in the absence of a
formal practitioner-patient relationship.

Pressures the practitioner by eliciting
sympathy or guilt or by direct threats;

___________

Utilizes a child or an elderly person when
seeking methylphenidate or pain medication.

Sections of this document were adapted from A Guide to
Prescribing, Administering and Dispensing Controlled
Substances in Missouri, January 1999. Printed with
permission. All rights reserved.

Ad

Recognizing
the
Drug Abuser

• Call a previous practitioner, pharmacist
or hospital to confirm the patient’s story,

• Deceives the practitioner, such as by
requesting refills more often than originally
prescribed;

ce
st i
Ju

• Must be seen right away;

What You Should Do
When Confronted by a
Suspected Drug Abuser

D

Modus Operandi Often Used
by the Drug-Abusing Patient
Include:

De
.S.

Office of Diversion Control
Liaison and Policy Section
Additional information on DEA’s Diversion Control Program
is available at: www.DEAdiversion.usdoj.gov

Your Responsibilities

T

he purpose of this guide is

to inform and educate you, the
healthcare practitioner, to
ensure that controlled sub­

The abuse of prescription drugs–especially
controlled substances–is a serious social and
health problem in the United States today. As a
healthcare professional, you share responsibil­
ity for solving the prescription drug abuse and
diversion problem.
• You have a legal and ethical responsibil­
ity to uphold the law and to help protect society
from drug abuse.

stances continue to be avail­

• You have a professional responsibility to
prescribe controlled substances appropriately,
guarding against abuse while ensuring that
your patients have medication available when
they need it.
• You have a personal responsibility to
protect your practice from becoming an easy
target for drug diversion. You must become
aware of the potential situations where drug
diversion can occur and safeguards that can be
enacted to prevent this diversion.
This guide will help you meet these
responsibilities.

able for legitimate medical

Recognizing the Drug Abuser

and scientific purposes while

Telling the difference between a legitimate pa­
tient and a drug abuser isn’t easy. The drug-seeking
individual may be unfamiliar to you. They could
be a person who claims to be from out-of-town and
has lost or forgotten a prescription or medication.
Or the drug seeker may actually be familiar to you
such as another practitioner, co-worker, friend or
relative. Drug abusers or “doctor shoppers” often
possess similar traits and modus operandi. Recog­
nizing these characteristics and modus operandi is
the first step to identifying the drug-seeking patient
who may be attempting to manipulate you in order
to obtain desired medications.

preventing their diversion
into the illicit market. It is
not the intent of this publica­
tions to reduce or deny the use
of controlled substances where
medically indicated. Nothing
in this guide should be

Common Characteristics of the Drug
Abuser:

construed as authorizing

• Unusual behavior in the waiting room;

or permitting any person to

• Assertive personality, often demanding
immediate action;

conduct any act that is not
authorized or permitted
under federal or state laws.

• Unusual appearance–extremes of either
slovenliness or being over-dressed.
• May show unusual knowledge of controlled substances and/or gives medical
history with textbook symptoms OR gives

evasive or vague answers to questions regarding medical history;
• Reluctant or unwilling to provide reference information. Usually has no regular doctor
and often no health insurance;
• Will often request a specific controlled
drug and is reluctant to try a different drug;
• Generally has no interest in diagnosis;
fails to keep appointments for further diagnostic tests or refuses to see another practitioner for consultation;
• May exaggerate medical problems and/or
simulate symptoms;
• May exhibit mood disturbances, suicidal
thoughts, lack of impulse control, thought
disorders, and/or sexual dysfunction;
• Cutaneous signs of drug abuse–skin
tracks and related scars on the neck, axilla,
forearm, wrist, foot and ankle. Such marks
are usually multiple, hyper-pigmented and
linear. New lesions may be inflamed. Shows
signs of “pop scars” from subcutaneous
injections.

